Jasen and Jones, JJ.
(dissenting). We are in agreement with the unanimous conclusion of the Appellate Division that as a matter of law there was no evidence in this record to support the jury’s finding of negligence. It is not enough that the accident occurred. Accordingly, we would affirm the order of the Appellate Division.
Chief Judge Cooke and Judges Gabrielli, Wachtler and Fuchsberg concur; Judges Jasen and Jones dissent and vote to affirm in a memorandum; Judge Meyer taking no part.
Order reversed, with costs, and the case remitted to the Appellate Division, Third Department, for further proceedings in accordance with the opinion herein.